UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-1460


HEATHER C. HOFFMAN,

                     Plaintiff - Appellant,

              v.

CHARTER COMMUNICATIONS, INCORPORATED,

                     Defendant - Appellee,

              and

SPECTRUM MANAGEMENT HOLDING COMPANY LLC, f/k/a Time Warner
Cable Inc.,

                     Defendant.



Appeal from the United States District Court for the District of South Carolina, at Beaufort.
Richard Mark Gergel, District Judge. (9:18-cv-01145-RMG-MGB)


Submitted: September 24, 2019                                Decided: September 26, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Heather C. Hoffman, Appellant Pro Se. Kevin Kendrick Bell, ROBINSON, GRAY,
STEPP & LAFFITTE, LLC, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Heather C. Hoffman appeals the district court’s order dismissing her civil complaint

alleging illegal rate increases for cable television and internet service. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Hoffman v. Charter Commc’ns, Inc., No. 9:18-cv-01145-RMG-MGB

(D.S.C. Apr. 2, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              AFFIRMED




                                            3